Citation Nr: 9911825	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-47 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel





REMAND

The veteran had active duty from July 1951 to July 1955.  

The record contains a 1993 diagnosis of PTSD, and the 
veteran's service record reveals that he was in Korea from 
August 1952 to June 1953.  Accordingly, it appears this claim 
is plausible.  

In light of the binding precedent issued by the United States 
Court of Appeals for Veterans Claims (Court), in Stegall v. 
West, 11 Vet. App. 268 (1998), remand is required.  In 
Stegall, the Court held that a Board of Veterans' Appeals 
(Board) remand in an appeal involving a well-grounded claim 
created the right to compliance with the remand order.  In a 
decision dated in May 1996 the Board remanded this matter to 
obtain an examination by a board of two (2) psychiatrists, 
and to obtain information from the U.S. Armed Services Center 
for Research of Unit Records (formerly known as the U.S. Army 
& Joint Services Environmental Support Group) (USASCRUR) that 
might corroborate the veteran's alleged stressors.  

On remand, however, the veteran was examined by only one (1) 
psychiatrist, and the Regional Office (RO) did not contact 
the USASCRUR.  In addition, the Board notes that the 
Department of Veterans Affairs (VA) Adjudication Procedure 
Manual, M21-1, Part VI, para. 11.38(f)(4), also requires that 
the RO contact USASCRUR regarding stressor verification.  To 
ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The veteran should be afforded an 
examination by a psychiatrist who has 
not previously examined him to 
determine the diagnosis of all 
psychiatric disorders that are 
present, including PTSD.  If PTSD is 
diagnosed, the examiner should 
identify the stressor or stressors 
supporting that diagnosis.  The report 
of examination should include the 
complete rationale for all opinions 
expressed.  All necessary special 
studies or tests, to include 
psychological testing and evaluation, 
should be accomplished if not 
currently of record.  The claims 
folder should be made available to the 
examiner for review before the 
examination.

2. Using the information obtained to date 
including but not limited to the 
veteran's service record received in 
November 1996, the RO should contact 
the USASCRUR and obtain any 
information which might corroborate 
the veteran's alleged combat 
stressors.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









